IN THE SUPREME COURT OF THE STATE OF DELAWARE

JERMAINE CARTER,                         §
                                         §
       Defendant Below,                  §   No. 240, 2021
       Appellant,                        §
                                         §   Court Below-Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 0810013184 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                                     ORDER

      This 16th day of November 2021, it appears to the Court that on October 5,

2021, the Court entered an order denying the appellant’s motion to proceed in forma

pauperis. The Court ordered the appellant to pay the required filing fee by October

19, 2021, or this appeal would be dismissed without further notice. The appellant

failed to pay the filing fee as ordered; therefore, dismissal of this action is deemed

to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ Tamika R. Montgomery-Reeves
                                                   Justice